Citation Nr: 0217814	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-O9 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from October 1942 to 
January 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for retinitis 
pigmentosa.


FINDINGS OF FACT

1.  In an September 1994 decision which the veteran did 
not appeal, the Board determined that the veteran was not 
entitled to service connection for retinitis pigmentosa.

2.  The evidence received since the Board's September 1994 
decision is cumulative of evidence indicating that the 
veteran has blindness from retinitis pigmentosa.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

2.  The Board's September 1994 decision in which it 
determined that the veteran was not entitled to service 
connection for retinitis pigmentosa is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2002).

3.  Since the Board's September 1994 disallowance of the 
claim, new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
retinitis pigmentosa.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
retinitis pigmentosus that he incurred during his active 
military service.  Implied in his contention is the 
assertion that he has submitted new and material evidence 
to reopen his claim.

Initially, the Board will address the applicability of the 
Veteran's Claims Assistance Act of 2000, and compliance 
therewith by the Department of Veterans Affairs (VA).

I.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) has enhanced 
VA's duty to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5107, 5126 (West 
Supp. 2002).  Regulations implementing the VCAA have been 
adopted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as to claims to reopen pending on 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will the 
regulations relating to claims to reopen in effect prior 
to August 29, 2001.  Thus, citations to the pertinent 
regulation, 38 C.F.R. § 3.156(a), will be to the 2001 Code 
of Federal Regulations.

The veteran filed a request to reopen his claim for 
service connection for retinitis pigmentosa in July 2000.  
It is substantially complete.  There is therefore no issue 
as to VA's duty to provide an appropriate form or 
instructions for completing it.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

Upon submission of a substantially complete application, 
VA must notify the claimant of information and lay or 
medical evidence needed to substantiate the claim, and 
must notify the claimant of what portion of that 
information and evidence is his responsibility, and what 
is VA's responsibility.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  On receipt of the 
veteran's July 2000 application for compensation, the RO 
wrote to him in August 2000 and advised him that 
supporting medical evidence would be needed to 
substantiate his claims, and that it would be medical 
evidence showing current disability, and medical evidence 
relating that disability to service.  He was told that VA 
would obtain his VA treatment records if he told them 
where he was treated and the approximate dates of 
treatment.  The letter nonetheless provided appropriate 
and specific notice to the veteran of what he needed to 
submit and what VA would obtain.  

Furthermore, after the law changed, the RO again wrote to 
the veteran in October 2001, informing him of the VCAA and 
of VA's new duties with respect to developing evidence in 
support of his claim.  The RO has complied with the 
notification requirements of the VCAA with respect to 
information and evidence needed and responsibilities for 
presenting the evidence.

VA is also required to make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  A veteran seeking to reopen a claim 
previously finally denied is a claimant under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183.  However, 
nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The duty to assist includes obtaining service medical 
records, VA treatment records, records under the control 
of other Federal agencies, and private treatment records 
adequately identified by the veteran.  It includes 
according an examination when needed to make a decision on 
the claim.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 
C.F.R. § 3.159(c) (2002).  If VA is unable to obtain 
records from any source, it is to notify the claimant.  38 
U.S.C.A. § 5103A(b) (West Supp. 2002); 38 C.F.R. 
§ 3.159(e) (2002).

In this case, the veteran's service medical records were 
originally requested in connection with a claim he filed 
in May 1989.  They were not available then and were 
presumed destroyed by a fire at the National Personnel 
Records Center.  The veteran was informed of the 
unavailability of his service medical records in a letter 
to him dated in August 1989.  The veteran has not 
identified any private treatment records that should be 
requested that have not been obtained.  

The Board does not deem it necessary to conduct a current 
examination.  It is clear that the veteran has disability 
from blindness due to retinitis pigmentosa.  There is no 
medical evidence suggesting that the onset of the eye 
disease was during the veteran's active military service.


II.  Request to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.303 (2002).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court Appeals for Veterans Claims 
(Court) has held that in order to obtain VA benefits the 
law requires the evidence to show a diagnosis of a current 
disability or the current disabling residuals from a 
disease or injury.  Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  The disability must also be shown to be related 
to an in-service occurrence or there must be evidence of a 
nexus or connection between the current disability and the 
in-service precipitating disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In a September 1994 decision, the Board determined that 
the veteran was not entitled to service connection for 
retinitis pigmentosa.  (Retinitis pigmentosa is defined as 
a group of diseases, frequently inherited, marked by 
progressive loss of retinal response, retinal atrophy, 
attenuation of the retinal vessels, and clumping of the 
pigment, with contraction of the field of vision.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1454 (28th ed. 
1994)).


The Board's September 1994 decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2002).  The claim 
may be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
If new and material evidence has been presented, then the 
claim is reopened.  When it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and 
material evidence must be presented or secured since the 
time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

At the time of the RO's September 1994 denial of the 
veteran's claim, the evidence in the record consisted of 
the veteran's testimony, records a private hospitalization 
in 1949, and reports of Department of Veterans Affairs (VA 
) examinations dated in January 1982 and March 1985.  
According to the history contained in the medical records, 
the veteran reported that he first developed problems with 
his vision in 1949.  The information he provided to the 
examiners was essentially the same each time and essential 
the same as the history he provided for purposes of this 
claim, except that with regard to his current claim he 
contends that he first developed vision loss in 1945 
instead of 1949.  

In the Board's September 1994 decision, it determined that 
the veteran's disability from retinitis pigmentosa did not 
become manifest during his active military service.  

The evidence of record submitted since the Board's 
September 1994 disallowance of the claim is a letter from 
an ophthalmologist dated in May 2000.  According to the 
physician, the veteran had current disability from 
advanced retinitis pigmentosa with no light perception in 
either eye.  He had a history of cataract implantation in 
the left eye in 1984 and elevated intraocular pressure in 
the right eye since 1995.  The veteran gave a history of 
early symptoms of visual difficulties while he was in the 
service in 1943 to 1944.  The examiner reported that the 
veteran currently had elevated intraocular pressure in the 
right eye and no light perception in either eye.  The 
examiner did not comment further on the etiology or onset 
of the veteran's eye disorders.

The Board has considered the veteran's own assertions that 
the onset of his symptoms from retinitis pigmentosa was 
during his active military service.  The medical evidence 
in the file does not show in-service onset.  The veteran's 
own assertion of in-service onset are cumulative of his 
prior assertions.  Further such assertions are afforded no 
probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about the 
etiology and onset of his disability from retinitis 
pigmentosa.  Espiritu v. Derwinski,. 2 Vet. App. 492 
(1992).  The mere recitation of the history provided by 
the veteran during a private medical consultation in May 
2000, without further medical comment by the examiner, is 
not probative of the etiology or onset off the veteran's 
eye disorders.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

To summarize, the medical evidence received since the 
Board's September 1994 decision, although confirming the 
past diagnosis of retinitis pigmentosa and lack of light 
perception in both eyes, showed no evidence of in-service 
onset of the eye disorder.  Also, the statements from the 
appellant are cumulative in nature.  For the foregoing 
reasons, the Board concludes that new and material 
evidence has not been submitted and the claim for service 
connection for retinitis pigmentosa is not reopened.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
retinitis pigmentosa is denied.


		
	GEORGE E. GUIDO JR.
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

